Citation Nr: 0613478	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  95-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
asbestos exposure.  

3.  Entitlement to service connection for residuals of 
herbicide exposure, to include soft tissue sarcoma.  .  

4.  Entitlement to service connection for a tobacco-related 
disability.  

5.  Entitlement to service connection for pseudofolliculitis 
barbae.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1965 to June 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Denver, 
Colorado, VA Regional Office (RO).   

This case has previously come before the Board.  In July 
1999, the issue of service connection for an acquired 
psychiatric disorder, to include PTSD, was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  The Board notes that in the 
interim, the veteran perfected an appeal in regard to service 
connection for asbestos exposure, herbicide related diseases, 
tobacco usage and any related diseases, and 
pseudofolliculitis barbae.  




The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 1995 and in October 1997.  He 
was afforded a personal Board hearing in Washington, D.C. in 
January 1999.  In November 2005, he testified before the 
undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of each of the hearings has been associated with 
the claims file.  In January 2006, additional evidence was 
received and the veteran specifically waived initial AOJ 
consideration of the evidence.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam

2.  The veteran does not have disease or injury due to Agent 
Orange exposure.

3.  The veteran does not have a respiratory/pulmonary 
disorder due to inservice asbestos exposure.

4.  A heart disorder and hypertension are not attributable to 
tobacco use by during service.

5.  Pseudofolliculitis was not manifest in service and is not 
attributable to service.  




CONCLUSIONS OF LAW

1.  A disease or injury due to asbestos exposure was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A disease or injury due to Agent Orange exposure was not 
incurred or aggravated in service, and no disease or injury 
may be presumed to have been incurred therein.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  A heart disorder and hypertension were not incurred in or 
aggravated by service, to include due to in-service tobacco 
use.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

When VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  A 
service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The statute requires notice to a claimant 
of how a Department of Veterans Affairs (VA) service 
connection claim may be substantiated as to all five elements 
of such a claim, including degree of disability and effective 
date of disability.  VA has satisfied its duty to notify by 
means of a letter from the RO to the veteran in August 2002 
and December 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions in August 2002 and December 2004.  
The claimant was specifically advised of the type of evidence 
which would establish the claims and the claimant was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what the claimant could do to 
help the claims and notice of how the claims were still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 38 
C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claims.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  To the extent that there is a VCAA 
violation regarding an effective date or evaluation, such is 
harmless as the underlying benefit sought is denied.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private examination reports are on file.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Accordingly, the Board 
concludes it should proceed, as specific notice as to what 
evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).



With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part VI, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1, Part VI, 7.21(c) (October 3, 1997).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005); 
§ 3.304(f) (2005).  

In regard to the veteran's assertion that a disorder is 
related to service in the American Merchant Marines, the 
Board notes that the veteran had service with the Merchant 
Marine in 1978.  The only recognized American Merchant Marine 
service for VA benefit purposes, however, was during World 
War II from December 1941 to August 1945.  38 C.F.R. 
§ 3.7(x)(15).  

To the extent that the veteran raises constitutional issues, 
to include in correspondence, received in September 2002, and 
in a VA Form 9, received in April 2003, the United States 
Supreme Court has held that constitutional questions are not 
within the Board's jurisdiction.  Johnson v. Robison, 415 
U.S. 361.  

I.  Agent Orange Exposure Residuals

Essentially, the veteran asserts that he was exposed to Agent 
Orange during service and has residual disability as a 
result.  Transcript at 10-11 (2005).  

To the extent that the veteran claims a presumptive disorder 
in association with exposure to an herbicide during service, 
as noted in the September 2002 notice of disagreement, the 
Board notes the veteran did not serve in Vietnam.  Rather, 
the service personnel records show that he was stationed at 
the Naval Station, Norfolk, Virginia, from September 1965 to 
September 1966, and that subsequent assignment included duty 
aboard the USS Coucal (ASR 8), the USS Bushnell (AS-15) and 
at the Treasure Island Naval Station in San Francisco.  No 
service in Vietnam is shown, and there is no credible 
evidence that the veteran was exposed to an herbicide during 
service.  

As for direct service connection, the Board notes the veteran 
is competent to report his symptoms; however, he is not a 
medical professional and his opinion is not competent in 
regard to issues requiring medical expertise, such as 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  To the extent 
that the veteran claims that he has soft tissue sarcoma, as 
noted there is no evidence of such.  The Board notes that he 
testified at the hearing before the undersigned Veterans Law 
Judge that he had not been diagnosed with cancer.  Transcript 
at 11 (2005).  While he stated that was scheduled for a 
biopsy in regard to his prostate, Id at 11, the undersigned 
Veterans Law Judge held the file open for 60 days to afford 
the veteran an opportunity to submit evidence in support of 
the claim, however, no evidence showing he had soft tissue 
sarcoma or any cancer has been provided.  Absent a current 
disability, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  Residuals of Asbestos Exposure

Essentially, the veteran asserts there was asbestos aboard 
ships on which he served and his exposure to asbestos 
resulted in pulmonary disabilities.  The issue as whether any 
disorder is related to asbestos exposure during service 
requires competent evidence.  

The veteran is competent to report his symptoms.  As a 
layperson however, his opinion is not competent in regard to 
matters requiring medical expertise, such as diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  Service medical records are 
negative for reference to asbestos exposure and an asbestos-
related disease is not shown.  At separation in June 1968, 
the lungs and chest were normal.  

Lastly, there is no competent evidence of residual disability 
due to claimed asbestos exposure.  The Board notes that in a 
February 1982 private report, severe aortic insufficiency, 
with symptoms to include shortness of breath, was attributed 
to sequela of bacteremia, noted to have occurred six years 
earlier, not in service.  In June 1986, no history of chronic 
lung disease was noted.  A September 1987 VA examination 
report notes the respiratory system was clear to percussion 
and auscultation.  In February 1995, the chest was noted to 
be clear.  

In summary, the veteran does not have a respiratory/pulmonary 
due to inservice asbestos exposure.  The preponderance of the 
evidence is against the claim.  Consequently, the benefits 
sought on appeal are denied.

III.  Tobacco Residuals 

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  38 U.S.C.A  1103(b) provides that 
nothing in subsection (a) shall be construed as precluding 
the establishment of service connection for a disability 
which is otherwise shown to have been incurred or aggravated 
in service, or within the presumptive period as specified 
under law.  See also 38 C.F.R. § 3.300(b).

The veteran asserts he has residuals of tobacco use during 
service, to include heart problems, high blood pressure.  
Transcript at 16 (2005).  For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  38 C.F.R. § 3.300 (2005).  The 
claim was received in February 2002.  

The Board notes that in a February 1982 private report, 
severe aortic insufficiency, with symptoms to include 
shortness of breath, was attributed to sequela of bacteremia, 
noted to have occurred six years earlier, not in service.  A 
September 1995 VA treatment record notes that in November 
1994 he began having arrhythmias, with increasing heart 
rates.  

To the extent that the veteran is claiming service connection 
for nicotine dependence, the Board cannot consider a theory 
of entitlement to service connection based on in-service use 
of tobacco products in this case because the tobacco-use 
claim was received after June 8, 1998.  The Board notes that 
the veteran has not been diagnosed as having nicotine 
dependence during service or thereafter.  The Board notes 
there is no competent evidence relating a heart disorder or 
high blood pressure to service, to include tobacco use or 
nicotine dependence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  

IV.  Pseudofolliculitis Barbae

The veteran asserts that pseudofolliculitis barbae is related 
to service.  Initially, the Board notes that the veteran's 
skin was normal at service entrance.  In this case, the 
evidence, to include a June 2001 VA treatment record, 
reflects a diagnosis of pseudofolliculitis barbae.  Thus, the 
pivotal issue is whether pseudofolliculitis barbae is related 
to service.  This issue requires competent evidence.  The 
veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that pseudofolliculitis barbae is related to a service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board notes that the letters from 
the veteran's brothers, submitted in support of the claim in 
January 2006, merely state that they had pseudofolliculitis 
barbae, had received shaving profiles during service, and 
were familiar with the symptoms of the disorder.  They did 
not state that the veteran had pseudofolliculitis during 
service.  Regardless, the veteran's service medical records 
are negative for a shaving profile or any other reference to 
pseudofolliculitis barbae.  Significantly, VA treatment 
records, dated in June 1986, specifically note no skin rash, 
and the only finding noted in regard to the skin on VA 
examination in September 1987 was a midsternum scar.  Such 
evidence is far more probative than the veteran's or other 
unsupported lay opinions.  

The Board notes that in a February 2002 VA treatment record, 
it was noted that the veteran had had pseudofolliculitis 
barbae, "for a long time."  A transcription of lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

In summary, pseudofolliculitis barbae was not shown in 
service or within the initial post service year, and there is 
no competent opinion relating post-service pseudofolliculitis 
barbae to service.  To the extent that the veteran testified 
that he has had pseudofolliculitis barbae since service, the 
Board notes that, generally, a layman may describe skin 
manifestations, to include when such are first noticed.  
However, competence and credibility are separate matters.  
The veteran's overall appeal reflects a willingness to file 
benefit claims for disorders that do not exist.  Overall, the 
veteran is not a reliable historian or credible.  In regard 
to his testimony regarding continuity since service, his 
statements are not supported and are not credible.  The 
preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.




ORDER

Service connection for residuals of asbestos exposure is 
denied.  

Service connection for residuals of exposure to Agent Orange, 
to include soft tissue sarcoma, is denied.  

Service connection for residuals of smoking is denied.

Service connection for pseudofolliculitis barbae is denied.  


REMAND

Initially, the Board notes that the issue in regard to 
service connection for PTSD has been on appeal since 1995.  
During the appeal, the provisions of 38 C.F.R. § 3.304(f) 
were revised.  The earlier criteria required a clear 
diagnosis of PTSD, while the criteria effective in June 1999 
requires a diagnosis in accordance with 38 C.F.R. § 4.125(a).  
The Board remand notes a diagnosis of PTSD was entered during 
an October 1993 VA hospitalization at the VA Medical Center 
in Liverpool.  Remand at 4 (1999).  The June 2002 
supplemental statement of the case, however, states that, 
[t]here is no diagnosis of PTSD in any or the recently 
acquired evidence."  

In addition, the July 1999 Board remand requested that the 
AOJ to make a determination as to whether the claim for PTSD 
was well grounded, and if so, to take additional subsequent 
actions, to include a determination as to which claimed 
stressors had corroborating evidence, consideration of a 
photograph submitted, and consideration of all related 
credibility issues, with all conclusions reached to be 
recorded.  Remand at 7 (1999).  Enactment of  VCAA, 
eliminated the concept of a well-grounded claim.  The actions 
requested by the AOJ have not been accomplished.  See Stegall 
v. West, 11 Vet. App. 268 (1998)]

The Board notes the veteran's service medical records reflect 
no psychiatric complaints.  The service personnel records 
show that he was stationed at the Naval Station, Norfolk, 
Virginia, from September 1965 to September 1966 as a member 
of Ship's Company, and that subsequent assignment included 
duty aboard the USS Coucal (ASR 8), the USS Bushnell (AS-15) 
and at the Treasure Island Naval Station in San Francisco.  
While stationed at the Norfolk Naval Station, his rate was 
Fireman Apprentice.  The veteran has reported having been 
assigned to the burial detail while stationed at Norfolk.  

Diagnoses of various psychiatric disorders have been made in 
this case.  A November 1994 VA psychiatric examination shows 
a diagnosis of possible PTSD.  
A February 1995 VA treatment record reflects a diagnosis of 
depression/PTSD.  A May 1995 VA examiner opined that the 
veteran was considerably disabled related to his Vietnam 
experience.  During an October 1993 VA hospitalization at the 
VA Medical Center in Liverpool, California, for physical 
complaints, PTSD was diagnosed.  Social Security 
Administration (SSA) records reflect disability benefits 
based on a primary diagnosis of schizophrenia, paranoia, 
other psychotic disorder, and substance abuse in remission.  

SSA records reflect he is in receipt of disability benefits 
for schizoaffective disorder.  

The veteran has reported various stressors.  Service records 
reflect the veteran was hospitalized at the Naval Hospital in 
Key West from May 1967 to June 1967.  At the hearing before 
the undersigned Veterans Law Judge in November 2005, the 
veteran testified that while hospitalized, he encountered 
many dead and severely injured fellow servicemen that came to 
the hospital.  Transcript at 7 (2005).  

On VA examination in November 1994, the examiner entered 
diagnoses or organic mental disorder, schizoaffective 
disorder, and possible PTSD, chronic, delayed, severe.  The 
examiner stated that no records were available for review and 
that the veteran was unable to provide much history.  The 
report of examination noted the veteran was preoccupied and 
paranoid, and admitted to hearing voice and seeing visions of 
the caskets and voices of the Vietnam veterans whom he was 
involved in burying in Virginia, and that the veteran 
certainly had PTSD symptoms.  There is insufficient evidence 
to determine whether an acquired psychiatric disorder, to 
include PTSD, is related to service.  

The veteran is advised that failure to report for VA 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for a 
VA examination.  The claims file should be 
reviewed.  The examiner should respond to 
the following:  1) Identify the veteran's 
psychiatric disabilities, including PTSD.  
Are any of the identified psychiatric 
disabilities, to include PTSD at least as 
likely as not (i.e., 50 percent 
probability or greater) related to his 
service?  If PTSD is diagnosed, the exact 
stressor must be established.  A complete 
rational should accompany any opinion 
provided.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


